1:18-cv-01223-JES-JEH # 21-1   Page 1 of 22                                      E-FILED
                                              Thursday, 19 September, 2019 06:06:06 PM
                                                            Clerk, U.S. District Court, ILCD




         Exhibit A
        1:18-cv-01223-JES-JEH # 21-1                         Page 2 of 22
Date: 06/19/18 15:35:33                                          Account Printout                                     Page 1


 Company WWR Client 495725 Account# 031171159              ClientNm    DISCOVER PRODUCTS INC.
OrgCrdtr                                                    ClntAcnt1 6011208965869640
  Status LHD-Legal - Hearing Date                           ClntAcnt2 CL1WEL
       Name LAMPERT, DEBBIE H                               Referred    11/03/17        Referred         5553.04
  Phone1 (309)694-6885           Phone2 (309)472-5150       L/Charge    04/30/17        Received             0.00
 Address 144 FAWN HAVEN DR                                  PmtPriRf    05/11/17        Adjusted             0.00
                                                            F/Dlqncy    00/00/00        PrincDue         5553.04
  C/S/Zp EAST PEORIA IL 61611-1878                          L/Trans     04/25/18        Int 0.0              0.00
                                                            L/Letter    04/03/18        Court                0.00
       Name                                                 L/WorkDt    05/23/18        Attorney             0.00
  Phone1 (000)000-0000           Phone2 (000)000-0000       N/WorkDt    05/23/18        Other                0.00
 Emplmnt                                                    Desk L60    Pty             Misc1                0.00
   Phone (000)000-0000           WrkFlo         Fwd         Category    CPN             Misc2                0.00
   Links         0        0.00                                                          JudgInt              0.00
                                                                                        TotalRcvd            0.00
                                                                                        TotalDue         5553.04




Addresses:


A0 LAMPERT, DEBBIE H
   144 FAWN HAVEN DR
   EAST PEORIA IL 61611-1878
   (309)694-6885


Account Memo:


STATUS CALL 04/24/201809:30--Hearing202-STATUS OF OPC
TRIAL 05/17/201814:30--Hearing202-TRIAL




Work History:


Date          Time   DOW Uid Description                                      Dsk Sts Lse NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
06/19/18 14:47           SHA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/23/18 11:26           LGR Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/23/18 10:51           LGR Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/23/18 10:49 Wed LGR Legal Fields Updated
   Legal Case No: 18-SC-137
   Dem Lgl Counter Id: 447657
   Dem Name: LAMPERT, DEBBIE H
   Dismissal Type:        To DMWOP-Dismissed Without Prejudice
   Dismissal Filed Date:          To 20180517
   Dismissal Reason Code:          To BCO-By Court Order
05/23/18 10:48 Wed LGR N/Work Date Chg: 05/21/18 To 05/23/18                  L60 LHD           05/23/18 W
05/23/18 10:48 Wed LGR Res NTE Note Entry                                     L60 LHD           05/23/18 W
   Case dismissed order.
05/23/18 10:48 Wed LGR Act CMR Case Management Review-A0                      L60 LHD           05/23/18 W
05/23/18 10:45 Wed LGR Legal Fields Updated
   lgl_cntr_id: 1383293
   lgl_status: ACC To CON

                                                                                                                    WWR001
       1:18-cv-01223-JES-JEH # 21-1                   Page 3 of 22
Date: 06/19/18 15:35:33                                    Account Printout                     Page 2


Work History:


Date      Time     DOW Uid Description                               Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   lgl_case_priority: ACC To CON
05/23/18 10:44         LGR Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/22/18 05:18         DCN Process Note
   Docs Recvd: DISM
05/21/18 08:06 Mon RMO N/Work Date Chg: 05/11/18 To 05/21/18         L60 LHD     05/21/18 W
05/21/18 08:06 Mon RMO Res NTE Note Entry                            L60 LHD     05/21/18 W
   "PER LCC      - May-17-2018 - The Order of Dismissal Without Prejudice was
   granted.
   The court was not pleased that plaintiff''s attorney missed the CMC h
   earing of May 3, 2018. The court also noted that the Defendant was
   not notified of the Order of Dismissal Without Prejudice, and Defendan
   t counted on the case being tried and showed up ready to defend. The
   judge said that he would grant the Order of Dismissal Without Prejudic
   e over Defendant's protest that it should be dismissed With
   Prejudice.
05/21/18 08:06 Mon RMO Act OAC Operations Activity-A0                L60 LHD     05/21/18 W
05/21/18 08:06         RMO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/18/18 13:22         RHA Process Note
   Received possible banking information from Discover, debtor possibly b
   anks at SOUTH SIDE TRUST & SAVINGS BANK
05/15/18 05:17         DCN Process Note
   Docs Recvd: SCRA
05/14/18 14:37         CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
05/14/18 14:37         CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
05/14/18 14:35         CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA03-PROCESS SCRA Activity Type=WRKFLO
05/14/18 14:35         CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:ScraScrubManualImportAction To SC
   RA07
05/14/18 14:35         CSS User Window Update FAC                    L60 LHD
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180510 To 20180514
05/14/18 14:35         CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180510 To 20180514
05/14/18 14:35         CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180510 To 20180514
05/14/18 14:35         CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180510 To 20180514
05/14/18 14:35         CSS Process Note                              L60 LHD
   SCRA Hit returned 2018-05-14 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414

                                                                                              WWR002
       1:18-cv-01223-JES-JEH # 21-1                  Page 4 of 22
Date: 06/19/18 15:35:33                                   Account Printout                     Page 3


Work History:


Date      Time   DOW Uid Description                                Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
05/14/18 14:03 Mon        User Window Update SHT
   on dem_idty_no 4640414
   fld8-SCRA Hit Date 8:20180510 TO 20180514
   fld10-File Name 10:\\wwr-docstorage\data\Import\Scrubs\ManualScra\SCRA
   _4_4_SCRA_20180510c.ScraMan.Processing TO
   \\wwr-docstorage\data\Import\Scrubs\ManualScra\SCRA_4_4_SCRA_20180514
   .ScraMan.Processing
   fld11-Scrub Processing 11:PROCESSED-Scrub processing complete TO ScraS
   crubManualImportAction
05/11/18 14:29 Fri ADO N/Work Date Chg: 05/10/18 To 05/11/18        L60 LHD     05/11/18 W
05/11/18 14:29 Fri ADO Res NTE Note Entry                           L60 LHD     05/11/18 W
   EMLD LCC TO COVER HEARING ON 5/17
   Rm 202.


05/11/18 14:29 Fri ADO Act CMR Case Management Review-A0            L60 LHD     05/11/18 W
05/11/18 14:21        ADO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/11/18 05:20        DCN Process Note
   Docs Recvd: SCRA
05/10/18 13:32        CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
05/10/18 13:32        CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
05/10/18 13:30        CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA03-PROCESS SCRA Activity Type=WRKFLO
05/10/18 13:30        CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:ScraScrubManualImportAction To SC
   RA07
05/10/18 13:30        CSS User Window Update FAC                    L60 LHD
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180423 To 20180510
05/10/18 13:30        CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180423 To 20180510
05/10/18 13:30        CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180423 To 20180510
05/10/18 13:30        CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180423 To 20180510
05/10/18 13:30        CSS Process Note                              L60 LHD
   SCRA Hit returned 2018-05-10 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
05/10/18 12:41 Thu        User Window Update SHT
   on dem_idty_no 4640414
   fld8-SCRA Hit Date 8:20180423 TO 20180510
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_4_SCRA_20180510c.ScraMan.Processing
   fld11-Scrub Processing 11:PROCESSED-Scrub processing complete TO ScraS

                                                                                             WWR003
       1:18-cv-01223-JES-JEH # 21-1                  Page 5 of 22
Date: 06/19/18 15:35:33                                   Account Printout                     Page 4


Work History:


Date     Time    DOW Uid Description                                Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   crubManualImportAction
05/09/18 13:46        CLE Process Note
   Account has been sent to Discover requesting Banking Information
05/06/18 12:31        DCN SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=RVPRTD-REVSPRING PRINTED Activity Type=EDIIMP
05/06/18 12:31        DCN SOD WORKFLOW MANAGER UPDATED FIELD:       L60 LHD
   lht_id: 24611851 lht_ltr_status_date: 2018-04-05 00:00:00.0
   To 20180506
05/06/18 12:31        DCN Process Note                              L60 LHD
   LHT_ID: 24611851
   LTR_NAME: Settlement Letter No % Offered
   DEM_ID: A0
   DEM_NAME: LAMPERT, DEBBIE H
   MAIL DATE: 20180405
   Dem ID: A0 Dem Identity No: 4640414
05/03/18 16:51        JKU Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/03/18 12:06 Thu ATA N/Work Date Chg: 05/03/18 To 05/10/18        L60 LHD     05/10/18 W
   Agent Reverted Next Work Date
05/03/18 12:06 Thu ATA N/Work Date Chg: 05/10/18 To 05/03/18        L60 LHD     05/10/18 W
05/03/18 12:06 Thu ATA Res NTE Note Entry                           L60 LHD     05/10/18 W
   TX'D PH #1, FAST BZ SIGNAL ONLY. TX'D PH #2, LMOR
05/03/18 12:06 Thu ATA Act CMR Case Management Review-A0            L60 LHD     05/10/18 W
05/03/18 12:00 Thu ATA N/Work Date Chg: 05/03/18 To 05/10/18        L60 LHD     05/10/18 W
   Agent Reverted Next Work Date
05/03/18 12:00 Thu ATA N/Work Date Chg: 04/18/18 To 05/03/18        L60 LHD     05/10/18 W
05/03/18 12:00 Thu ATA Res NTE Note Entry                           L60 LHD     05/10/18 W
05/03/18 12:00 Thu ATA Act CMR Case Management Review-A0            L60 LHD     05/10/18 W
05/03/18 11:59        ATA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
05/01/18 05:20        DCN Process Note
   Docs Recvd: OCRT
04/30/18 10:51        RMO Legal Event
   Lgl Counter Id: 1383293
   Case No: 18-SC-137
   Event Code: CM
   Event Date: 05/03/2018
   Event Time: 1100
   Event End Time:
   Event Description: CASE MGMT HEARING
   Location: 202
   Phone Conference: No
   Conference Number:
04/30/18 10:50        RMO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/30/18 08:31        BST Process Note
   031171159 PER LCC     - Apr-24-2018 - Hearing on 5/3/18 at 11 a.m. in ctr
   m 308 on Defendant's request for a fee waiver and also in ctrm 202
   for CMC set at the same time. Defendant is proceeding pro se. Trial is
   still on 5/17/18 at 2:30 p.m.in ctrm 202.
04/24/18 05:21        DCN Process Note

                                                                                             WWR004
       1:18-cv-01223-JES-JEH # 21-1                  Page 6 of 22
Date: 06/19/18 15:35:33                                   Account Printout                     Page 5


Work History:


Date     Time    DOW Uid Description                                Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   Docs Recvd: SCRA
04/23/18 10:37        CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
04/23/18 10:37        CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
04/23/18 10:34        CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA04-SCRA STEP     4 Activity Type=WRKFLO
04/23/18 10:34        CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-SHT-File Name 10:\\wwr-docstorage\data\Import\Scrubs\Manu
   alScra\SCRA_4_4_SCRA_20180423b.ScraMan.Processing To NULL
04/23/18 10:34        CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:PROCESSED To SCRA07
04/23/18 10:34        CSS User Window Update FAC                    L60 LHD
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180418 To 20180423
04/23/18 10:34        CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180418 To 20180423
04/23/18 10:34        CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180418 To 20180423
04/23/18 10:34        CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180418 To 20180423
04/23/18 10:34        CSS Process Note                              L60 LHD
   SCRA Hit returned 2018-04-23 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
04/23/18 10:16 Mon        User Window Update SHT
   on dem_idty_no 4640414
   fld8-SCRA Hit Date 8:20180418 TO 20180423
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_4_SCRA_20180423b.ScraMan.Processing
04/19/18 05:22        DCN Process Note
   Docs Recvd: SCRA
04/18/18 15:59 Wed ADO N/Work Date Chg: 04/11/18 To 04/18/18        L60 LHD     04/18/18 W
04/18/18 15:59 Wed ADO Res NTE Note Entry                           L60 LHD     04/18/18 W
   EMLD LCC TO COVER HEARING ON 4/24




04/18/18 15:59 Wed ADO Act CMR Case Management Review-A0            L60 LHD     04/18/18 W
04/18/18 15:56        ADO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/18/18 13:33        CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
04/18/18 13:33        CSS User Window Update SHT                    L60 LHD

                                                                                             WWR005
       1:18-cv-01223-JES-JEH # 21-1                  Page 7 of 22
Date: 06/19/18 15:35:33                                  Account Printout                     Page 6


Work History:


Date     Time    DOW Uid Description                               Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
04/18/18 13:31       CSS SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=SCRA04-SCRA STEP     4 Activity Type=WRKFLO
04/18/18 13:31       CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-SHT-File Name 10:\\wwr-docstorage\data\Import\Scrubs\Manu
   alScra\SCRA_4_4_SCRA_20180418c.ScraMan.Processing To NULL
04/18/18 13:31       CSS User Window Update SHT                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:PROCESSED To SCRA07
04/18/18 13:31       CSS User Window Update FAC                    L60 LHD
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180326 To 20180418
04/18/18 13:31       CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180326 To 20180418
04/18/18 13:31       CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180326 To 20180418
04/18/18 13:31       CSS User Window Update ZND                    L60 LHD
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180326 To 20180418
04/18/18 13:31       CSS Process Note                              L60 LHD
   SCRA Hit returned 2018-04-18 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
04/18/18 12:48 Wed        User Window Update SHT
   on dem_idty_no 4640414
   fld8-SCRA Hit Date 8:20180326 TO 20180418
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_4_SCRA_20180418c.ScraMan.Processing
04/09/18 11:33       ATA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/09/18 10:54 Mon ATA N/Work Date Chg: 04/09/18 To 04/11/18       L60 LHD     04/11/18 W
   Agent Reverted Next Work Date
04/09/18 10:54 Mon ATA N/Work Date Chg: 04/11/18 To 04/09/18       L60 LHD     04/11/18 W
04/09/18 10:54 Mon ATA Res NTE Note Entry                          L60 LHD     04/11/18 W
   TRIAL NOTICE/WITNESS REQUEST TO CLIENT VIA WWR-CLS
04/09/18 10:54 Mon ATA Act CMR Case Management Review-A0           L60 LHD     04/11/18 W
04/09/18 10:54       ATA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/05/18 09:06       ATA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/05/18 08:03       DCN SOD WORKFLOW MANAGER EXECUTED             L60 LHD
   SOD WORKFLOW CODE=RVACKH-REVSPRING ACK HEADER Activity Type=EDIIMP
04/05/18 08:03       DCN SOD WORKFLOW MANAGER UPDATED FIELD:       L60 LHD
   lht_id: 24611851 lht_ltr_status_date: null
   To 20180405
04/05/18 08:03       DCN SOD WORKFLOW MANAGER UPDATED FIELD:       L60 LHD

                                                                                            WWR006
       1:18-cv-01223-JES-JEH # 21-1               Page 8 of 22
Date: 06/19/18 15:35:33                               Account Printout                     Page 7


Work History:


Date        Time   DOW Uid Description                          Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   lht_id: 24611851 lht_ltr_status: null
   To UPD
04/05/18 08:03         DCN Process Note                         L60 LHD
   Acknowledgement Received/12:58:30,NCOA No new information,DEBBIE H LAM
   PERT,,144 FAWN HAVEN DR,,EAST PEORIA
   Dem ID: A0 Dem Identity No: 4640414
04/03/18 16:53         ATA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/03/18 16:51 Tue ATA Desk Chg: 828 To L60                     L60 LHD     04/11/18 W
   Agent Desk Value Entered
04/03/18 16:51 Tue ATA Status Chg: LMI To LHD                   L60 LHD     04/11/18 W
   Agent Status Value Entered
04/03/18 16:51 Tue ATA N/Work Date Chg: 04/03/18 To 04/11/18    L60 LHD     04/11/18 W
   Agent Reverted Next Work Date
04/03/18 16:51 Tue ATA N/Work Date Chg: 04/06/18 To 04/03/18    L60 LHD     04/11/18 W
04/03/18 16:51 Tue ATA Res NTE Note Entry                       L60 LHD     04/11/18 W
04/03/18 16:51 Tue ATA Act CMR Case Management Review-A0        L60 LHD     04/11/18 W
04/03/18 16:49 Tue ATA Ltr 034-A0 Settlement Letter No % Off(S) 828 LMI     04/06/18 W
   (Letter on Demand by Agent)
04/03/18 16:49         ATA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/03/18 16:33         ATA Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/03/18 08:11         SWE Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/03/18 05:16         DCN Process Note
   Docs Recvd: OCRT
04/02/18 14:41         RMO Legal Event
   Lgl Counter Id: 1383293
   Case No: 18-SC-137
   Event Code: TR
   Event Date: 05/17/2018
   Event Time: 1430
   Event End Time:
   Event Description: TRIAL
   Location: 202
   Phone Conference: No
   Conference Number:
04/02/18 14:40         RMO Legal Event
   Lgl Counter Id: 1383293
   Case No: 18-SC-137
   Event Code: SC
   Event Date: 04/24/2018
   Event Time: 0930
   Event End Time:
   Event Description: STATUS CALL
   Location: 202
   Phone Conference: No
   Conference Number:
04/02/18 14:39         RMO Process Note

                                                                                         WWR007
       1:18-cv-01223-JES-JEH # 21-1                    Page 9 of 22
Date: 06/19/18 15:35:33                                     Account Printout                     Page 8


Work History:


Date     Time       DOW Uid Description                               Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
04/02/18 09:37 Mon RMO N/Work Date Chg: 04/02/18 To 04/06/18          828 LMI     04/06/18 W
   Agent Reverted Next Work Date
04/02/18 09:37 Mon RMO N/Work Date Chg: 04/06/18 To 04/02/18          828 LMI     04/06/18 W
04/02/18 09:37 Mon RMO Res NTE Note Entry                             828 LMI     04/06/18 W
   "PER LCC     -




04/02/18 09:37 Mon RMO Act OAC Operations Activity-A0                 828 LMI     04/06/18 W
04/02/18 09:36          RMO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/27/18 05:16          DCN Process Note
   Docs Recvd: SCRA
03/26/18 14:32          CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
03/26/18 14:32          CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
03/26/18 14:30          CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA04-SCRA STEP       4 Activity Type=WRKFLO
03/26/18 14:30          CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-SHT-File Name 10:\\wwr-docstorage\data\Import\Scrubs\Manu
   alScra\SCRA_4_4_SCRA_20180326d.scraman.Processing To NULL
03/26/18 14:30          CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:PROCESSED To SCRA07
03/26/18 14:30          CSS User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180322 To 20180326
03/26/18 14:30          CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180322 To 20180326

                                                                                               WWR008
       1:18-cv-01223-JES-JEH # 21-1                 Page 10 of 22
Date: 06/19/18 15:35:33                                  Account Printout                       Page 9


Work History:


Date     Time    DOW Uid Description                                 Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
03/26/18 14:30       CSS User Window Update ZND                      828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180322 To 20180326
03/26/18 14:30       CSS User Window Update ZND                      828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180322 To 20180326
03/26/18 14:30       CSS Process Note                                828 LMI
   SCRA Hit returned 2018-03-26 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
03/26/18 13:44 Mon        User Window Update SHT
   on dem_idty_no 4640414
   fld8-SCRA Hit Date 8:20180322 TO 20180326
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_4_SCRA_20180326d.scraman.Processing
03/23/18 13:41 Fri ADO N/Work Date Chg: 03/23/18 To 04/06/18         828 LMI     04/06/18 W
   Agent Reverted Next Work Date
03/23/18 13:41 Fri ADO N/Work Date Chg: 04/06/18 To 03/23/18         828 LMI     04/06/18 W
03/23/18 13:41 Fri ADO Res NTE Note Entry                            828 LMI     04/06/18 W
   EMLD LCC TO COVER HEARING ON 3/29




03/23/18 13:41 Fri ADO Act CMR Case Management Review-A0             828 LMI     04/06/18 W
03/23/18 13:40       ADO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/23/18 13:35 Fri ADO N/Work Date Chg: 03/23/18 To 04/06/18         828 LMI     04/06/18 W
   Agent Reverted Next Work Date
03/23/18 13:35 Fri ADO N/Work Date Chg: 04/06/18 To 03/23/18         828 LMI     04/06/18 W
03/23/18 13:35 Fri ADO Res NTE Note Entry                            828 LMI     04/06/18 W
   DISREGARD NOTE ABOUT ALIAS SUMMONS - WRONG FILE.
03/23/18 13:35 Fri ADO Act CMR Case Management Review-A0             828 LMI     04/06/18 W
03/23/18 13:34       ADO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/23/18 13:16 Fri ADO N/Work Date Chg: 03/23/18 To 04/06/18         828 LMI     04/06/18 W
   Agent Reverted Next Work Date
03/23/18 13:16 Fri ADO N/Work Date Chg: 04/06/18 To 03/23/18         828 LMI     04/06/18 W
03/23/18 13:16 Fri ADO Res NTE Note Entry                            828 LMI     04/06/18 W
   EMLD LCC TO COVER HEARING ON 3/29
   This is up for an alias summons.     The debtor was not served.    Please a
   sk the court for permission to issue an alias summons upon request.
   If a date certain is needed please pick a date in June
03/23/18 13:16 Fri ADO Act CMR Case Management Review-A0             828 LMI     04/06/18 W
03/23/18 13:16       ADO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/23/18 13:14 Fri SWE N/Work Date Chg: 03/24/18 To 04/06/18         828 LMI     04/06/18 W
   Agent Reverted Next Work Date

                                                                                              WWR009
       1:18-cv-01223-JES-JEH # 21-1                  Page 11 of 22
Date: 06/19/18 15:35:33                                   Account Printout                    Page 10


Work History:


Date     Time     DOW Uid Description                               Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
03/23/18 13:14 Fri SWE N/Work Date Chg: 03/23/18 To 03/24/18        828 LMI     04/06/18 W
03/23/18 13:14 Fri SWE Res LMM Left Message on Machine              828 LMI     04/06/18 W
   TX PH 2 - LM
03/23/18 13:14 Fri SWE Act OC Outgoing Call-A0                      828 LMI     04/06/18 W
   OC made to A0
   Dem Idty: 4640414
   Phone 2: (309) 472-5150
03/23/18 13:12        SWE Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/23/18 05:16        DCN Process Note
   Docs Recvd: SCRA
03/22/18 09:35        CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
03/22/18 09:35        CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
03/22/18 09:32        CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA04-SCRA STEP     4 Activity Type=WRKFLO
03/22/18 09:32        CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-SHT-File Name 10:\\wwr-docstorage\data\Import\Scrubs\Manu
   alScra\SCRA_4_4_SCRA_20180322.ScraMan.Processing To NULL
03/22/18 09:32        CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:PROCESSED To SCRA07
03/22/18 09:32        CSS User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180226 To 20180322
03/22/18 09:32        CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180226 To 20180322
03/22/18 09:32        CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180226 To 20180322
03/22/18 09:32        CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180226 To 20180322
03/22/18 09:32        CSS Process Note                              828 LMI
   SCRA Hit returned 2018-03-22 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
03/22/18 09:05 Thu        User Window Update SHT
   on dem_idty_no 4640414
   fld4-Start Date 4:20180226 TO 00000000
   fld8-SCRA Hit Date 8:00000000 TO 20180322
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_4_SCRA_20180322.ScraMan.Processing
03/16/18 10:50        IRO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/09/18 15:14        SSI SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRAFX-SCRA UPDATE Activity Type=WRKFLO

                                                                                             WWR010
       1:18-cv-01223-JES-JEH # 21-1                   Page 12 of 22
Date: 06/19/18 15:35:33                                    Account Printout                    Page 11


Work History:


Date        Time   DOW Uid Description                               Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
03/09/18 15:14         SSI User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld49-FAC-MILITARY END DT 49:00000000 To NULL
03/09/18 15:14         SSI User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld47-FAC-MILITARY STR DT 47:20180226 To NULL
03/09/18 15:14         SSI User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld45-FAC-MILITARY BRANCH 45:ZZ To NULL
03/09/18 15:14         SSI Process Note                              828 LMI
   Removed 'Military Start Date' created in error by SCRA Scrub Completio
   n Date
   Dem ID: A0 Dem Identity No: 4640414
03/08/18 11:15 Thu SWE N/Work Date Chg: 03/09/18 To 03/23/18         828 LMI     03/23/18 W
   Agent Reverted Next Work Date
03/08/18 11:15 Thu SWE N/Work Date Chg: 03/08/18 To 03/09/18         828 LMI     03/23/18 W
03/08/18 11:15 Thu SWE Res LMM Left Message on Machine               828 LMI     03/23/18 W
   TX PH 2 - LM
03/08/18 11:15 Thu SWE Act OC Outgoing Call-A0                       828 LMI     03/23/18 W
   OC made to A0
   Dem Idty: 4640414
   Phone 2: (309) 472-5150
03/08/18 11:13         SWE Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/07/18 08:06         SWE Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/07/18 05:15         DCN Process Note
   Docs Recvd: OCRT
03/06/18 12:00         RMO Legal Event
   Lgl Counter Id: 1383293
   Case No: 18-SC-137
   Event Code: SC
   Event Date: 03/29/2018
   Event Time: 0930
   Event End Time:
   Event Description: STATUS CALL
   Location: 202
   Phone Conference: No
   Conference Number:
03/06/18 11:59         RMO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
03/06/18 06:47         BST Process Note
   031171159 PER LCC      - Feb-27-2018 - Defendant present and case continue
   d to give her time to get an attorney on her motion to 3/29/18 at
   9:30 a.m.
02/27/18 05:14         DCN Process Note
   Docs Recvd: SCRA
02/26/18 11:33         CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
02/26/18 11:33         CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414

                                                                                              WWR011
       1:18-cv-01223-JES-JEH # 21-1                  Page 13 of 22
Date: 06/19/18 15:35:33                                  Account Printout                    Page 12


Work History:


Date     Time    DOW Uid Description                               Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
02/26/18 11:31       CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA04-SCRA STEP     4 Activity Type=WRKFLO
02/26/18 11:31       CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-SHT-File Name 10:\\wwr-docstorage\data\Import\Scrubs\Manu
   alScra\SCRA_4_4_SCRA_20180226b.scraman.Processing To NULL
02/26/18 11:31       CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:PROCESSED To SCRA07
02/26/18 11:31       CSS User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld47-FAC-MILITARY STR DT 47:20180222 To 20180226
02/26/18 11:31       CSS User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180222 To 20180226
02/26/18 11:31       CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180222 To 20180226
02/26/18 11:31       CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180222 To 20180226
02/26/18 11:31       CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180222 To 20180226
02/26/18 11:31       CSS Process Note                              828 LMI
   SCRA Hit returned 2018-02-26 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
02/26/18 11:01 Mon        User Window Update SHT
   on dem_idty_no 4640414
   fld4-Start Date 4:20180222 TO 20180226
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_4_SCRA_20180226b.scraman.Processing
02/23/18 15:12 Fri ADO N/Work Date Chg: 02/23/18 To 03/08/18       828 LMI     03/08/18 W
   Agent Reverted Next Work Date
02/23/18 15:12 Fri ADO N/Work Date Chg: 03/08/18 To 02/23/18       828 LMI     03/08/18 W
02/23/18 15:12 Fri ADO Res NTE Note Entry                          828 LMI     03/08/18 W
   EMLD LCC TO COVER HEARING ON 2/27




                                                                                            WWR012
       1:18-cv-01223-JES-JEH # 21-1                  Page 14 of 22
Date: 06/19/18 15:35:33                                   Account Printout                    Page 13


Work History:


Date     Time    DOW Uid Description                                Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
02/23/18 15:12 Fri ADO Act CMR Case Management Review-A0            828 LMI     03/08/18 W
02/23/18 15:11        ADO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
02/23/18 05:14        DCN Process Note
   Docs Recvd: SCRA
02/22/18 13:32 Thu SWE N/Work Date Chg: 02/23/18 To 03/08/18        828 LMI     03/08/18 W
   Agent Reverted Next Work Date
02/22/18 13:32 Thu SWE N/Work Date Chg: 02/22/18 To 02/23/18        828 LMI     03/08/18 W
02/22/18 13:32 Thu SWE Res LMM Left Message on Machine              828 LMI     03/08/18 W
   TX PH2 - LM
02/22/18 13:32 Thu SWE Act OC Outgoing Call-A0                      828 LMI     03/08/18 W
   OC made to A0
   Dem Idty: 4640414
   Phone 2: (309) 472-5150
02/22/18 13:30        SWE Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
02/22/18 10:33        CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
02/22/18 10:33        CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:SCRA07 To PROCESSED
02/22/18 10:30        CSS SOD WORKFLOW MANAGER EXECUTED             828 LMI
   SOD WORKFLOW CODE=SCRA04-SCRA STEP     4 Activity Type=WRKFLO
02/22/18 10:30        CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-SHT-File Name 10:\\wwr-docstorage\data\Import\Scrubs\Manu
   alScra\SCRA_4_4_SCRA_20180222b.scraman.Processing To NULL
02/22/18 10:30        CSS User Window Update SHT                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld11-SHT-Scrub Processing 11:null To SCRA07
02/22/18 10:30        CSS User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld47-FAC-MILITARY STR DT 47:20180124 To 20180222
02/22/18 10:30        CSS User Window Update FAC                    828 LMI
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:20180124 To 20180222
02/22/18 10:30        CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180124 To 20180222
02/22/18 10:30        CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180124 To 20180222
02/22/18 10:30        CSS User Window Update ZND                    828 LMI
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180124 To 20180222
02/22/18 10:30        CSS Process Note                              828 LMI
   SCRA Hit returned 2018-02-22 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
02/22/18 10:08 Thu        User Window Update SHT
   on dem_idty_no 4640414

                                                                                             WWR013
       1:18-cv-01223-JES-JEH # 21-1                  Page 15 of 22
Date: 06/19/18 15:35:33                                   Account Printout                       Page 14


Work History:


Date     Time     DOW Uid Description                               Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   fld4-Start Date 4:20180124 TO 20180222
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_4_SCRA_20180222b.scraman.Processing
02/21/18 10:53        BST N/Work Date Chg: 20180302 To 20180222     828 LMI
02/21/18 10:53        BST Status Chg: LAS To LMI                    828 LMI
02/21/18 10:53        BST User Window Update AI2                    828 LMI
   uwf_dbt_no:031171159
   uwf_fld34-AI2-Status 34:null To LAS
02/21/18 10:53        BST SOD WORKFLOW MANAGER EXECUTED             828 LAS
   SOD WORKFLOW CODE=DSKSTS-DESK_STATUS_UPDATE Activity Type=EDIIMP
02/21/18 10:53        BST User Window Update ZST                    828 LAS
   uwf_dbt_no:031171159
   uwf_fld9-ZST-Run Date 9:null To 20180221
02/21/18 10:36        BST Process Note
   031171159 SUMMONS/COMPLAINT-PERSONAL SERVICE ON DEBBIE H LAMPERT -         ON
   Feb-15-2018
02/21/18 05:14        DCN Process Note
   Docs Recvd: PSER
02/16/18 16:16 Fri SWE N/Work Date Chg: 02/17/18 To 03/02/18        828 LAS        03/02/18 W
   Agent Reverted Next Work Date
02/16/18 16:16 Fri SWE N/Work Date Chg: 02/02/18 To 02/17/18        828 LAS        03/02/18 W
02/16/18 16:16 Fri SWE Res LMM Left Message on Machine              828 LAS        03/02/18 W
   TX PH 2 - LM
02/16/18 16:16 Fri SWE Act OC Outgoing Call-A0                      828 LAS        03/02/18 W
   OC made to A0
   Dem Idty: 4640414
   Phone 2: (309) 472-5150
02/16/18 16:14        SWE Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
02/16/18 12:15 Fri IRO Legal Fields Updated
   lgl_cntr_id: 1383293
   lgl_status: PND To ACC
   lgl_suit_filed:     To 20180206
   lgl_court_time:     To 0000
   lgl_trial_time:     To 0000
   lgl_case_priority: WCS To ACC
02/16/18 12:15 Fri IRO Legal Fields Updated
   lgl_cntr_id: 1383293
   lgl_case_no: PA861587 To 18-SC-137
02/16/18 12:14        LL9 Task Update
   Dem Id: A0
   Dem Identity No: 4640414, taskId=53644
   Desc: Service - Check (SRVCHK)
   DueDate: 02/23/18
   Desk: TP9
02/16/18 12:14        IRO Task Update
   Dem Id: A0
   Dem Identity No: 4640414
   Task ID: 53643
   Description: Time Stamped Copy-Case Number (TSCCS#)
   Due Date: 02/11/18
   Desk: TP9
   Closed Status: Completed (COMP)

                                                                                                WWR014
       1:18-cv-01223-JES-JEH # 21-1                  Page 16 of 22
Date: 06/19/18 15:35:33                                   Account Printout                    Page 15


Work History:


Date     Time    DOW Uid Description                                Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   Closed Date: 02/16/18
02/16/18 12:13        IRO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
02/12/18 12:19        ABO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
02/11/18 05:10        DCN Process Note
   Docs Recvd: SUMM
02/10/18 05:14        DCN Process Note
   Docs Recvd: SCRA
02/09/18 05:13        DCN Process Note
   Docs Recvd: COMP
02/07/18 09:07        ABO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
02/02/18 16:38 Fri IRO Res NTE Note Entry                           828 LAS     02/02/18 W
   SUBMITTED COMPLAINT TO E-FILE WEBSITE
02/02/18 16:38 Fri IRO Act CMR Case Management Review-A0            828 LAS     02/02/18 W
02/02/18 16:37        IRO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
01/30/18 10:05        ABO Process Note
   Compliance Alert Displayed and Confirmed
   Dem ID: A0 Dem Identity No: 4640414
01/26/18 05:15        DCN Process Note
   Docs Recvd: SETL
01/25/18 15:12        WSM Legal Event
   Case Number: PA861587 Event Id: 9218
   Attendee Changed to: (null)
   Comments Changed to: 202/SUMMONS
01/25/18 14:54        RHU Process Note
   031171159 TAX18HLD     Does not qualify for 40% SIF
01/25/18 05:15        DCN Process Note
   Docs Recvd: SCRA
01/24/18 13:32        CSS SOD WORKFLOW MANAGER EXECUTED             828 LAS
   SOD WORKFLOW CODE=SCRA07-SCRA STEP 7 Activity Type=WRKFLO
01/24/18 13:32        CSS User Window Update SHT                    828 LAS
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-SHT-File Name 10:\\wwr-docstorage\data\Import\Scrubs\Manu
   alScra\SCRA_4_0_SCRA_201801242.scraman.Processing To NULL
01/24/18 13:30        CSS SOD WORKFLOW MANAGER EXECUTED             828 LAS
   SOD WORKFLOW CODE=SCRA04-SCRA STEP     4 Activity Type=WRKFLO
01/24/18 13:30        CSS User Window Update ZND                    828 LAS
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld6-ZND-SCRA 6:20180120 To 20180124
01/24/18 13:30        CSS User Window Update FAC                    828 LAS
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld69-FAC-MILITARY STATUS 69:null To NF
01/24/18 13:30        CSS User Window Update FAC                    828 LAS
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld49-FAC-MILITARY END DT 49:null To 00000000
01/24/18 13:30        CSS User Window Update FAC                    828 LAS
   uwfdgr_dem_group_id:4640414

                                                                                             WWR015
                 1:18-cv-01223-JES-JEH # 21-1                       Page 17 of 22




Date: 06/19/18 15:35:33                                        Account Printout                                     Page 16


Work History:


Date     Time    DOW Uid Description                                       Dsk Sts Txt NxtLtr/Wrk
-------- ----- --- --- ---------------------------------------- --- --- --- ----------
   uwfdgr_fld47-FAC-MILITARY STR DT 47:null To 20180124
01/24/18 13:30          CSS User Window Update FAC                         828 LAS
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld45-FAC-MILITARY BRANCH 45:null To ZZ
01/24/18 13:30          CSS User Window Update FAC                         828 LAS
   uwfdgr_dem_group_id:4640414
   uwfdgr_fld43-FAC-SCRA DATE 43:null To 20180124
01/24/18 13:30          CSS User Window Update ZND                         828 LAS
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld10-ZND-SCRA 10:20180120 To 20180124
01/24/18 13:30          CSS User Window Update ZND                         828 LAS
   uwfdmi_dem_idty_no:4640414
   uwfdmi_fld3-ZND-SCRA 3:20180120 To 20180124
01/24/18 13:30          CSS Process Note                                   828 LAS
   SCRA Hit returned 2018-01-24 on demographic LAMPERT, DEBBIE H
   INFO RETURNED: Data not found
   Scrub requested on 2017-11-03
   Dem ID: A0 Dem Identity No: 4640414
01/24/18 13:04 Wed          User Window Update SHT
   on dem_idty_no 4640414
   fld1-Name Key 1: TO CSS4640414
   fld2-Last Name 2: TO LAMPERT
   fld3-First Name 3: TO DEBBIE
   fld4-Start Date 4: TO 20180124
   fld5-End Date 5: TO 00000000
   fld6-Military Status 6: TO NF
   fld7-Military Branch 7: TO ZZ
   fld8-SCRA Hit Date 8: TO 00000000
   fld10-File Name 10: TO \\wwr-docstorage\data\Import\Scrubs\ManualScra\
   SCRA_4_0_SCRA_201801242.scraman.Processing




Transaction History:


Date     Batch    Uid     Fwd   Total Due    Trans Amt   TRC Description                        Amount        Commission   Fwd Fee     Tax
-------- ------ --- ----- ---------- ---------- --- ------------------------------ ---------- ---------- ---------- ----------
04/24/18 052636 DCN                5553.04        75.00 HI3 LOCAL COUNSEL ATTENDANCE                  75.00         0.00        0.00         0.00
03/29/18 036920 DCN                5553.04       111.00 HI3 LOCAL COUNSEL ATTENDANCE                 111.00         0.00        0.00         0.00
04/25/18 036482 DCN                5553.04      -111.00 HI3 LOCAL COUNSEL ATTENDANCE                -111.00         0.00        0.00         0.00
03/29/18 036254 DCN                5553.04       111.00 HI3 LOCAL COUNSEL ATTENDANCE                 111.00         0.00        0.00         0.00
02/27/18 020587 DCN                5553.04        33.25 HI3 LOCAL COUNSEL ATTENDANCE                  33.25         0.00        0.00         0.00
02/15/18 007981 DCN                5553.04        40.00 VQ2 PRIVATE PROCESS SERVER                    40.00         0.00        0.00         0.00
02/06/18 007308 DCN                5553.04       184.17 2AX COMPLAINT                                184.17         0.00        0.00         0.00




                                                                                                                           WWR016
       1:18-cv-01223-JES-JEH # 21-1                           Page 18 of 22
Date: 06/19/18 15:35:33                                             Account Printout                                    Page 17


Cntr Id 1383293 Case# 18-SC-137


Legal Instructions:
       Assignor
           Nature
            Claim
Agreement Date 00/00/00        Open Book      $ Had & Rec Lent
 Common Counts
   Last Charge 00/00/00        Last Payment 00/00/00


Legal Information:
Filed 02/06/18        Default 00/00/00     Answered 00/00/00       Court Date 00/00/00


Prejudgment Costs:
Suit Principal           5553.04         Costs Advanced            0.00
Court Costs                 0.00         Amt Advanced              0.00
Attorney Fees               0.00
Other Amt                   0.00         Interest Rate      0.00
Misc1 Amt                   0.00         Interest thru     00/00/00
Misc2 Amt                   0.00
Client Interest             0.00
Interest                    0.00
Suit Total               5553.04


Date         UserCd     Converted Notes:
--------     ------     -----------------------------------------------
11/03/17     DW84       Electronically loaded
11/03/17     SYS        Primary Phone # changed from        to 309-694-6885
11/03/17     SYS        Social Security Number changed from           to XXX-XX-XXXX
11/03/17     SYS        State changed from     to IL
11/03/17     SYS        Address Line changed from        to 144 FAWN HAVEN DR
11/03/17     SYS        City changed from     to EAST PEORIA
11/03/17     EDI        Charge Off Amounts sent by the client:             Charge Off Amount:     $5,516.04
11/03/17     SYS        Collection Type changed from        to A
11/03/17     SYS        Postal Code changed from        to 61611-1878
11/03/17     SYS        Client Reference Number changed from           to 6011208965869640
11/03/17     SYS        Creditor Last Payment Amount changed from              to $101.00
11/03/17     SYS        Creditor Last Payment Date changed from              to 05/11/2017
11/03/17     SYS        Forward in client name changed from           to DISCOVER BANK
11/03/17     SYS        Relationship Office ID changed from           to 7
11/03/17     SYS        Client Last Payment Date changed from             to 05/11/2017
11/03/17     EDI        Trans Code:A~~AIFA Main Account Note~~ Note:              Principal Balance:0005553.04 Merchandise:000
                        074.00 Balance Transfers:004939.89 Cash Advanced:000421.75 Interest:000107.40 Misc Transac
                        tions:000000.00 Late Fees:000000.00 Over Limit Fees:000000.00 Other Fees:000010.00 Option
                        Code:29 Securitization Pool:0 Terms Level Code:25 AIFB-AMT-NOW-DUE:001947.00 AIFB-LINE-OF-
                        CREDIT:006900.00 AIF-CHG-OFF-AMT:0005516.04 AIF-CHG-OFF-REASON:0000 AIFX-MIN-PAYMENT:00010
                        1.00 AIFX-U26-PMT-HIST-CDS:7777H7P7654D
11/03/17     EDI        Trans Code:L~~AIFL Legal Note~~ Note:             ATTNYBAL:00000000.00 COURTCOSTAMT:00000000.00 INTRA
                        TEAWARD:00000000.00 OLDCOURTCOSTAMT:00000000.00 PREJDGINTAMT:00000000.00 PRINAWARDAMT:0000
                        0000.00 TOTALCOSTAWRD:00000000.00
11/03/17     EDI        Trans Code:T~~AIFT Tags Note~~ Note:           statuses:EASYPAY,Ext-Z,NSF,VENDPLAC
11/03/17     EDI        Trans Code:AD~~Current and previous addresses~~ Note:                WORKGROUP:CL1WEL ACCOUNT-NUMBER:601
                        1208965869640 ADDRESS-TYPE:R ADDRESS-1:144 FAWN HAVEN DR CITY:EAST PEORIA STATE:IL ZIP-COD
                        E:616111878 INACTIVE-DATE-TIMESTAMP:2014-09-30-16.39.02.296918
11/03/17     EDI        Trans Code:PR~~Current and previous phone numbers~~ Note:                WORKGROUP:CL1WEL ACCOUNT-NUMBER
                        :6011208965869640 PHONE-TYPE-CODE:4 PHONE-NUMBER:309372515000000 INACTIVE-DATE-TIMESTAMP:2
                        017-02-24-17.07.45.661055 MOBILE-PHONE-INDICATOR:N
11/03/17     EDI        Trans Code:PR~~Current and previous phone numbers~~ Note:                WORKGROUP:CL1WEL ACCOUNT-NUMBER

                                                                                                                    WWR017
       1:18-cv-01223-JES-JEH # 21-1                     Page 19 of 22
Date: 06/19/18 15:35:33                                       Account Printout                                 Page 18


Date       UserCd   Converted Notes:
--------   ------   -----------------------------------------------
                    :6011208965869640 PHONE-TYPE-CODE:3 PHONE-NUMBER:309472515000000 INACTIVE-DATE-TIMESTAMP:2
                    017-03-31-19.45.15.788376 MOBILE-PHONE-INDICATOR:Y
11/03/17   EDI      Trans Code:PR~~Current and previous phone numbers~~ Note:           WORKGROUP:CL1WEL ACCOUNT-NUMBER
                    :6011208965869640 PHONE-TYPE-CODE:2 PHONE-NUMBER:309692630800000 INACTIVE-DATE-TIMESTAMP:2
                    017-02-27-10.30.23.483288 MOBILE-PHONE-INDICATOR:N
11/03/17   EDI      Trans Code:PR~~Current and previous phone numbers~~ Note:           WORKGROUP:CL1WEL ACCOUNT-NUMBER
                    :6011208965869640 PHONE-TYPE-CODE:3 PHONE-NUMBER:309694650100000 INACTIVE-DATE-TIMESTAMP:2
                    017-01-17-16.00.12.630847 MOBILE-PHONE-INDICATOR:N
11/03/17   EDI      Trans Code:PR~~Current and previous phone numbers~~ Note:           WORKGROUP:CL1WEL ACCOUNT-NUMBER
                    :6011208965869640 PHONE-TYPE-CODE:1 PHONE-NUMBER:309694688500000
11/03/17   EDI      Trans Code:PR~~Current and previous phone numbers~~ Note:           WORKGROUP:CL1WEL ACCOUNT-NUMBER
                    :6011208965869640 PHONE-TYPE-CODE:O PHONE-NUMBER:309826472400000 INACTIVE-DATE-TIMESTAMP:2
                    017-02-03-20.53.20.518769 MOBILE-PHONE-INDICATOR:Y
11/03/17   EDI      Trans Code:AD~~Current and previous addresses~~ Note:        WORKGROUP:CL1WEL ACCOUNT-NUMBER:601
                    1208965869640 ADDRESS-TYPE:R ADDRESS-1:144 FAWN HAVEN DR CITY:EAST PEORIA STATE:IL ZIP-COD
                    E:616111878
11/03/17   SYS      Status changed from     to 2000
11/03/17   SYS      NBDJ-New Business Debit Adjustment $5,553.04         PRN: 5553.04
11/03/17   SYS      New business balances have been added.
11/03/17   SYS      Contact Level changed from ARCEASE to AROPEN
11/03/17   SYS      Client Deparment=107
11/03/17   SYS      Status changed from 2000 to 3NEW
11/03/17   SYS      Relationship Office ID changed from 7 to 1
11/03/17   SYS      Status changed to 2000.
11/03/17   SYS      The account approval is complete.
11/03/17   SYS      Trans Code:DTL~~Maintenance Detail~~ Note:        DTL-TABLE-NAME:cnsmr_accnt DTL-FIELD-NAME:cnsm
                    r_accnt_tag DTL-NEW-VALUE:VENDPLAC DTL-DT-OF-CHANGE:20171103 DTL-USER-ID:system
11/03/17   BNKO     SENT TO BANKO AND SCRA
11/03/17   DOD      === DEBBIE     *P sent to Dolan-Date of Death search
11/03/17   OSC      ACCOUNT SELECTED FOR OSC CONVERSION
11/03/17   F001     Account assigned to H3T
11/03/17   F001     Acct office changed from 7 TO 1
11/03/17   U112     REASON FOR UPDATE: ACCOUNT NEWLY LOADED
11/03/17   U112     SOL DATE CHANGED FROM: 00000000 TO: 20220510
11/03/17   U112     UPDATE BASED ON: CLPMT     DATE:   20170511
11/03/17   SYS      WREXECBREQ: Credit Bureau Auto Request For DEBBIE H LAMPERT
11/03/17   SYS      Link Service Request made for vendor code TU, service code TU40BROCOL.
11/03/17   SYS      Link Request Successfully sent to Link server for Responsible Party DEBBIE H LAMPERT. (Req
                    uest ID = 14878973,Service Type = TU40BROCOL)
11/03/17   SYS      Link service request returned from vendor Trans Union[TU], for service TU40BROCOL for the
                    Responsible Party DEBBIE H LAMPERT.
11/03/17   sys      DEBBIE H LAMPERT CBR Fielded Birth Day is:
11/04/17   SYS      SOL Date changed from     to 05/10/2022
11/04/17   BNKO     LAMPERT, DEBBIE H     NO Bankruptcy as of 11/04/201
11/04/17   BNKO     There is no message to delete.
11/04/17   DOD      LAMPERT, DEBBIE H No Date of Death as of 11/04/2017
11/04/17   SYS      LAMPEDE07HA00 SCRA SCRUB: DMDC DOES NOT POSSESS ANY INFO; NF-Data Not Found
11/04/17   SYS      Credit Score Only Requested on: DEBBIE H LAMPERT Result: Score Only Returned on: 11/04/201
                    7
11/04/17   SYS      Document type SCRA sent to client on 11/04/2017 at 18:02:06
11/04/17   SYS      SCRA (1) Document a Result of RECV posted by WWR
11/06/17   SYS      CELL PHONE SCRUB COMPLETE FOR: DEBBIE H LAMPERT, Phone Number: 309-694-6885, (Cell=N) on 1
                    1/03/2017.
11/06/17   SYS      CELL PHONE SCRUB COMPLETE FOR: DEBBIE H LAMPERT, Phone Number: 309-694-6885, (Cell=N) on 1
                    1/03/2017.
11/06/17   DFR      Removed from dialing campaign (pool) 271,2323.

                                                                                                           WWR018
       1:18-cv-01223-JES-JEH # 21-1                     Page 20 of 22
Date: 06/19/18 15:35:33                                     Account Printout                              Page 19


Date       UserCd   Converted Notes:
--------   ------   -----------------------------------------------
11/06/17   BFT      Status changed from 3NEW to 3HLD
11/07/17   SYS      Trans Code:DTL~~Maintenance Detail~~ Note:      DTL-TABLE-NAME:UDEFVI_LEGAL DTL-FIELD-NAME:UDE
                    FStatOfLtdDate DTL-NEW-VALUE:20220510 DTL-DT-OF-CHANGE:20171106
11/07/17   SYS      Trans Code:DTL~~Maintenance Detail~~ Note:      DTL-TABLE-NAME:UDEFVINB_LITIGATION DTL-FIELD-N
                    AME:UDEFDate_Desc DTL-NEW-VALUE:Statute of Limitation DTL-DT-OF-CHANGE:20171106
11/07/17   SYS      Trans Code:DTL~~Maintenance Detail~~ Note:      DTL-TABLE-NAME:UDEFVINB_LITIGATION DTL-FIELD-N
                    AME:UDEFDate DTL-NEW-VALUE:20220510 DTL-DT-OF-CHANGE:20171106
11/07/17   SYS      Trans Code:DTL~~Maintenance Detail~~ Note:      DTL-TABLE-NAME:UDEFVI_LEGAL DTL-FIELD-NAME:UDE
                    FVJSuitDate DTL-DT-OF-CHANGE:20171107
11/09/17   SYS      TAC (1) Document a Result of RECV posted by WWR
11/13/17   SYS      STMT (1) Document a Result of RECV posted by WWR
11/15/17   AGA      AVA - OALD STANDARDS NOT MET - STMT DOES NOT MATCH ACCT BAL
11/17/17   JPR      Suit Audit Window changed by: JPR
11/17/17   JPR      Suit Audit Reject Reason: Awaiting Clt. (3DRL).
11/17/17   JPR      MISSING DOCS: POST C/O STMT - NEED STMT TO MATCH BAL FOR SUIT - ADDED ACCT TO SPREADSHEET
                    TO BE REQUESTED 11/17/17
11/17/17   DRB      Task DOCREQ added for user CM2 (supervisor JIR) for 11/17/2017 with instructions POST C/O
                    STMT
11/17/17   DRB      *TASK* (137937529) Created Task for DEBBIE H LAMPERT With Action=DOCREQ, User=CM2, Wait Da
                    te=12/01/2017. Instructions=POST C/O STMT
11/21/17   SYS      Status changed from 3HLD to 3IWK
11/21/17   SYS      Letter 323 requested.
11/21/17   SYS      WREXEDISCPROCHFA: Requesting Letter 323.
11/21/17   NPR      AVA - OALD VERIFIED FOR DEMAND LETTER VIA CONVOKE
11/22/17   SYS      PL95 Flag changed from     to Y
11/22/17   SYS      Letter 323 printed on 11/22/2017      3:58AM
11/22/17   SYS      Link service request returned from vendor DANTOM Systems, Inc[DT], for service DTNCOA for
                    the Responsible Party DEBBIE H LAMPERT, Account #31171159.
11/22/17   LTP      WRDTVNDRET: Vendor Link Returned for DEBBIE H LAMPERT (POR) TYPE STND
11/22/17   SYS      Document type DMLT sent to client on 11/22/2017 at 12:31:14
11/22/17   SYS      DMLT (1) Document a Result of RECV posted by WWR
11/27/17   LTP      WRIMPVNDCNF: Letter 323 Mail Dropped by Letter Program 2017/11/25 09:23 AM (WWR#31171159 -
                     Rel#137846571) for DEBBIE H LAMPERT (POR)
11/27/17   SHT      CLLD POR 309-694-6885 NOT IN SERVICE
11/27/17   SHT      Status changed from 3IWK to 3NEW
11/27/17   SHT      Called Phone: 3096946885, Contact Code: WRG, Type of Phone Called: POR
11/27/17   SHT      clld 309-372-5150 NOT IN SERVICE...CLLD 309-473-5150 N/A... CLLD 309-692-6308 NOT IN SERVI
                    CE...CLLD 309-694-6501 NOT IN SERVICE
11/27/17   SHT      Primary Phone Flag changed from      to B
11/27/17   SHT      Alternate Phone changed from      to 309-472-5150
11/27/17   SHT      Called Phone: 3093725150, Contact Code: WRG, Type of Phone Called: POR
11/27/17   SHT      Called Phone: 3096926308, Contact Code: WRG, Type of Phone Called: OTH
11/27/17   SHT      Called Phone: 3096946501, Contact Code: WRG, Type of Phone Called: OTH
11/28/17   SYS      Status changed from 3NEW to 3UN3
11/28/17   SYS      CELL PHONE SCRUB COMPLETE FOR: DEBBIE H LAMPERT, Phone Number: 309-472-5150, (Cell=Y) on 1
                    1/27/2017.
11/29/17   SHT      CLLD ALT NUM 309--472-5150 VM FUULL
11/29/17   SHT      Removed from dialing campaign (pool) 140,2323.
11/29/17   SHT      Called Phone: 3094725150, Contact Code: NOC, Type of Phone Called: ALT
12/04/17   SYS      Status changed from 3UN3 to 3UN6
12/04/17   AJO      *TASK* (137937529) Task Closed.      Action=DOCREQ, Owner=CM2, Wait Date=12/01/2017
12/04/17   SYS      Document type AFVT sent to client on 12/04/2017 at 18:31:24
12/04/17   SYS      AFVT (1) Document a Result of RECV posted by WWR
12/05/17   LLN      Created Action Code Entry *AFR Affidavit Received for DEBBIE H LAMPERT
12/05/17   LLN      CLT AFF REC'D 12/05/2017. Executed FWD TO: LAD
12/05/17   SHT      Removed from dialing campaign (pool) 140,2323.

                                                                                                      WWR019
       1:18-cv-01223-JES-JEH # 21-1                       Page 21 of 22
Date: 06/19/18 15:35:33                                        Account Printout                              Page 20


Date       UserCd   Converted Notes:
--------   ------   -----------------------------------------------
12/05/17   SHT      CLLD ALT NUM 309-472-5150 VM FULL
12/05/17   SHT      Called Phone: 3094725150, Contact Code: NOC, Type of Phone Called: ALT
12/14/17   SYS      Removed from dialing campaign (pool) 140,2323.
12/14/17   SYS      Status changed from 3UN6 to 0400
12/14/17   SYS      WREXESTARTSUIT: Status changed from 3UN6 to 0400.
12/14/17   AGA      AF2 CONFIRMS DEBBIE H LAMPERT AT 144 FAWN HAVEN DR EAST PEORIA IL 616111878 RESIDES IN FON
                    DULAC TOWNSHIP, TAZEWELL COUNTY, ILLINOIS
12/20/17   SHT      CLLD ALT NUM 309-472-5150     LMM
12/20/17   SHT      Removed from dialing campaign (pool) 528,546,250.
12/20/17   SHT      Called Phone: 3094725150, Contact Code: LMM, Type of Phone Called: ALT
12/22/17   JPR      Status Change - WRSA4000 has been changed to Y
12/22/17   JPR      Status changed from 4000 to 4NEW
12/22/17   JPR      Relationship Office ID changed from 1 to 9
12/22/17   JPR      Removed from dialing campaign (pool) 528,250.
12/22/17   JPR      Have Needed Documents Flag changed from:         to: Y.
12/22/17   JPR      Status 4000 updated from     to: Y.
12/22/17   JPR      Status changed from 0400 to 4000
12/22/17   JPR      Suit Audit Window changed by: JPR
12/22/17   JPR      *TASK* (138110049) Created Task for DEBBIE H LAMPERT With Action=SUIT, User=CHI, Wait Date
                    =12/23/2017. Instructions=STMT AND TAC
12/22/17   JPR      Task SUIT added for user CHI (supervisor RMO) for 12/22/2017 with instructions STMT AND TA
                    C
12/22/17   JPR      REF ACCT TO PROC FOR SUIT ON DEBBIE         FWD AFVT TO RMO IN CHI - COPY SAVED TO AX
12/22/17   F001     Account assigned to H94
12/22/17   F001     Acct office changed from 1 TO 9
12/27/17   MEW      Removed from dialing campaign (pool) 460.
12/27/17   S9W      Rent/Own Status changed from        to O
12/27/17   S9W      Called Phone: 3094725150, Contact Code: LMM, Type of Phone Called: ALT
12/27/17   S9W      Status changed from 4NEW to 4SUT
12/28/17   BST      SCRA: DMDC DOES NOT POSSESS ANY INFO AS TO DEBBIE H LAMPERT ACTIVE DUTY MILITARY SERVICE
12/28/17   BST      AF2 CONFIRMS DEBBIE H LAMPERT AT 144 FAWN HAVEN DR EAST PEORIA IL 61611 RESIDES IN FONDULA
                    C TOWNSHIP, TAZEWELL COUNTY, ILLINOIS
12/28/17   RMO      *TASK* (138110049) Task Closed.        Action=SUIT, Owner=CHI, Wait Date=12/23/2017
12/28/17   RMO      Task TSCCOMP added for user CHI (supervisor RMO) for 12/28/2017 with instructions
12/28/17   RMO      *TASK* (138128266) Created Task for DEBBIE H LAMPERT With Action=TSCCOMP, User=CHI, Wait D
                    ate=02/11/2018. Instructions=
12/28/17   RMO      *TASK* (138128399) Created Task for DEBBIE H LAMPERT With Action=SERV, User=CHI, Wait Date
                    =02/11/2018. Instructions=
12/28/17   RMO      Task SERV added for user CHI (supervisor RMO) for 12/28/2017 with instructions
12/28/17   RMO      RTO PREPD CMPT AND SCRA SCURB - FWD SAME TO ATTY TO RVW AND SIGN
12/28/17            LglExec FileDate is: 12/28/17
12/28/17   SYS      Document type SCRA sent to client on 12/28/2017 at 12:31:59
12/28/17            PREPARED CLIENT SUIT VERIFICAT                  0.00          0.00
12/29/17   SYS      (Case:PA861587) Case Authorization pursued
12/29/17   SYS      (Case:PA861587) Court ID changed from         to 131023
12/29/17   SYS      (Case:PA861587) Case Caption changed from         to DEBBIE H LAMPERT
12/29/17   SYS      (Case:PA861587) Primary Relationship ID changed from            to 138129880
12/29/17   SYS      (Case:PA861587) Suit Date changed from         to 12/28/2017
12/29/17   SYS      (Case:PA861587) Case Number changed from         to PA861587
12/29/17   SYS      (Case:PA861587) Interest rate at Suit Date changed from              to 0.000
12/29/17   SYS      Account has Case Information. changed from         to Y
12/29/17   SYS      (Case Mgt:PA861587) Auth Received Date changed from            to 12/28/2017
12/29/17   SYS      (Party:DEBBIE H LAMPERT*) Status changed from          to WAITCASENUM
12/29/17   CAW      Attorney Audit, Doc Type: Complaint / Case: New Case / Meets Standards: Y / Rej Reason: N/
                    A / Comment: REVIEWED, APPROVED AND SIGNED COMPLAINT
01/10/18   BST      SCRA: DMDC DOES NOT POSSESS ANY INFO AS TO DEBBIE H LAMPERT ACTIVE DUTY MILITARY SERVICE

                                                                                                            WWR020
       1:18-cv-01223-JES-JEH # 21-1                 Page 22 of 22




Date: 06/19/18 15:35:33                                 Account Printout                              Page 21


Date       UserCd   Converted Notes:
--------   ------   -----------------------------------------------
01/10/18   RMO      ATTY RVWD AND SIGNED CMPLT - RTO FWD CMPLT FOR EFILING IN TAZEWELL COUNTY THAN BARRISTER T
                    O SERV
01/10/18   RTO      DOCKET ADD HEARING          FOR 02/27/18 AT   930
01/10/18   SYS      Document type SCRA sent to client on 01/10/2018 at 09:32:29
01/10/18   SYS      Document type PCMP sent to client on 01/10/2018 at 12:31:43
01/10/18   SYS      PCMP (1) Document a Result of RECV posted by WWR
01/15/18   BST      SCRA: DMDC DOES NOT POSSESS ANY INFO AS TO DEBBIE H LAMPERT ACTIVE DUTY MILITARY SERVICE
01/15/18   SYS      Document type SCRA sent to client on 01/15/2018 at 09:32:36
01/16/18   S9W      *COL* TX ALT ....LM
01/16/18   S9W      Removed from dialing campaign (pool) 307,743,119.
01/16/18   S9W      Called Phone: 3094725150, Contact Code: LMM, Type of Phone Called: ALT
01/16/18   S9W      *COL* TX SLT ...LM
01/19/18   BFT      Letter 369 requested.
01/08/18   BST      SCRA: DMDC DOES NOT POSSESS ANY INFO AS TO DEBBIE H LAMPERT ACTIVE DUTY MILITARY SERVICE
01/08/18   SYS      Document type SCRA sent to client on 01/08/2018 at 15:32:21




                                                                                                  WWR021
